United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, SCHOFIELDS )
BARRACKS COMMISSARY, Wahiawa, HI,
)
Employer
)
__________________________________________ )
R.E., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1217
Issued: October 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 21, 2014 appellant filed an appeal from a November 21, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify a January 4, 1989
wage-earning capacity decision.
FACTUAL HISTORY
This case has previously been before the Board. In an April 16, 2013 decision, the Board
found that appellant did not meet her burden of proof to modify a January 4, 1989 wage-earning
1

5 U.S.C. §§ 8101-8193.

capacity decision and that OWCP met its burden of proof to modify the wage-earning capacity
decision on November 29, 2011.2 The facts of the previous Board decision are incorporated
herein by reference.
On August 19, 2013 appellant requested modification of the 1989 wage-earning capacity
determination.3 She asserted that the January 4, 1989 decision was based on an incorrect pay
rate and that her employment-related condition had materially worsened. Appellant submitted
monthly reports dated July 12, 2012 to October 14, 2013 from Dr. Thomas N. Bernard, Jr., a
Board-certified orthopedic surgeon, who provided findings on physical examination, diagnosed
degenerative lumbar spondylosis and noted that appellant was not working and in the process of
retiring. Dr. Bernard advised that she was disabled from work. On August 5, 2013 he noted that
appellant’s medical retirement had been approved and in the future he would see her on an
as-needed basis. An October 10, 2012 electrodiagnostic study of the lower extremities
demonstrated evidence of acute denervation in the left L5-S1 paraspinals with no abnormalities
noted in the corresponding left lower extremity myotomes. An October 28, 2013 magnetic
resonance imaging (MRI) scan study of the lumbar spine was similar to an August 11, 2011
study. It demonstrated degenerative retrolisthesis of L4 on L5 with underlying spondylosis and
no nerve root compression and a shallow noncompressive disc displacement at L3-4.
Appellant also submitted an equal employment opportunity commission decision dated
July 24, 2013. The decision found that, under the Rehabilitation Act of 1973 as amended, she
met her burden of proof to establish that she was discriminated against at the employing
establishment when it failed to accommodate her disability and terminated her from employment
in May 2011.
By decision dated November 21, 2013, OWCP denied modification of the wage-earning
capacity determination, finding that appellant did not establish a material worsening of the
accepted lumbar strain. It noted that the pay rate issue had previously been addressed and that
when she stopped work in May 2011, it was the result of a nonwork-related condition.
2

Docket No. 13-115 (issued April 16, 2013). On November 19, 1985 appellant, a part-time store worker,
sustained low back strain. On September 10, 1986 she sustained a second employment-related low back strain.
Appellant returned to part-time work at the commissary as a cashier on July 17, 1988. The 1985 claim was
adjudicated by OWCP under file number xxxxxx105 and the 1986 claim under file number xxxxxx322. OWCP
doubled the claims. In late 1988 appellant relocated from Hawaii to Georgia and on December 5, 1988 began work,
24 hours a week, at the Fort Benning commissary. By decision dated January 4, 1989, OWCP reduced her
compensation benefits, based on her actual part-time earnings as a sales store checker. On May 13, 2006 appellant
increased her hours to 40 hours a week. She continued to receive FECA benefits based on the January 4, 1989
wage-earning capacity determination, until November 29, 2011 when OWCP modified her wage-earning capacity to
reflect that she had no loss. Appellant had stopped work on May 13, 2011 to undergo shoulder surgery, unrelated to
this claim.
3

On October 10, 2012 appellant requested that her claim be accepted to include a bulging disc L5-S1 disc
syndrome and referenced 1986 medical reports. In a letter dated November 16, 2012, OWCP advised her that it was
unable to accept the claimed condition, noting that the letter was not a final decision and informed her that she could
request a formal decision. On December 15, 2012 appellant requested a hearing from the November 16, 2012
correspondence. On January 4, 2013 the Branch of Hearings and Review informed her that, as the
November 16, 2012 correspondence was informational and not a formal decision, the case was not in posture for a
hearing.

2

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4 Section 10.511 of OWCP regulations provide that
if a formal loss of wage-earning capacity (LWEC) decision has been issued, the rating is left in
place until that determination is modified by OWCP. Modification is only warranted where the
party seeking modification establishes a material change in the nature and extent of the injuryrelated condition, the employee has been retrained or otherwise vocationally rehabilitated or the
original determination was, in fact, erroneous.5 The burden of proof is on the party attempting to
show a modification of the wage-earning capacity determination.6 In addition, Chapter 2.1501 of
OWCP procedures contains provisions regarding the modification of a formal loss of wageearning capacity.7
Applicable case law and OWCP procedures require that once a formal wage-earning
capacity decision is in place, a modification of such determination is not warranted unless there
is a material change in the nature and extent of the injury-related condition, the employee has
been retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.8 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.9
ANALYSIS
Appellant requested modification of the January 4, 1989 wage-earning capacity
determination on August 19, 2013. She asserted that the decision was based on an incorrect pay
rate and that her employment-related condition had materially worsened.
Appellant’s attending orthopedic surgeon, Dr. Bernard submitted monthly reports dated
from July 12, 2012 to October 14, 2013. He diagnosed degenerative lumbar spondylosis. An
October 10, 2012 electrodiagnostic study of the lower extremities demonstrated evidence of
acute denervation in the left L5-S1 paraspinals and an October 28, 2013 MRI scan study
demonstrated degenerative changes and a disc displacement at L3-4. The Board notes that
subsequently acquired conditions are not considered in determining wage-earning capacity.10
4

Katherine T. Kreger, 55 ECAB 633 (2004).

5

20 C.F.R. § 10.511.

6

Stanley B. Plotkin, 51 ECAB 700 (2000).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013).
8

Supra note 6.

9

Id.

10

See John D. Jackson, 55 ECAB 465 (2004).

3

The Board therefore finds that Dr. Bernard’s reports and the diagnostic studies do not establish
appellant’s accepted 1985 and 1986 low back strains materially worsened such that the
wage-earning capacity determination should be modified.
As the medical evidence submitted by appellant does not adequately explain a material
worsening of her accepted low back strains, it is insufficient to establish that she was unable to
perform her work duties beginning May 13, 2011 when she stopped work.11
Appellant, however, also asserted that the January 4, 1989 wage-earning capacity
determination was based on an incorrect pay rate. In a July 11, 2012 decision, an OWCP hearing
representative stated:
“It first appears that the January 4, 1988 LWEC determination was erroneous as it
was not based on a correct pay rate. By letter dated December 21, 1988, the
employing establishment advised that the claimant was initially being paid at the
GS-03/01 level until they receive her Official Personnel Folder, at which time a
pay adjustment can be made.
[OWCP] proceeded to base its LWEC
determination on the claimant’s actual earnings at the GS-3/1 pay rate. With its
December 6, 2006 letter, the employing establishment submitted a table/overview
of the claimant’s SF-50s from her Official Personnel File. This record shows that
after initially being paid at the GS-3/1 rate, the claimant received a pay retention
entitlement effective December 4, 1988 and began being paid effective that date
at the GS-3/9 pay rate. Thus, the January 4, 1988 LWEC, instated of being based
on the GS-3/1 rate of $12,038 per year, should have been based on the claimant’s
actual earnings at the GS-3/9 rate of $15,875 per year.”
In its November 21, 2013 decision denying modification of the January 4, 1989
wage-earning capacity determination, OWCP stated that the pay rate issue had previously been
addressed. The record, however, does not establish that following the July 11, 2012 hearing
representative decision, OWCP has not made any further determination as to whether appellant
was compensated properly. As OWCP did not adjudicate whether appellant was compensated
properly following the July 11, 2012 decision, the Board finds the case is not in posture for
decision regarding whether the January 4. 1989 wage-earning capacity determination relied on
an erroneous payrate. The Board will set aside the November 21, 2013 OWCP decision and
remand the case for further development regarding the pay rate issue. Following further
development deemed necessary, OWCP shall issue a de novo decision on appellant’s request for
modification.12
CONCLUSION
The Board finds that this case is not in posture for decision. Further development is
warranted on whether appellant was compensated at the correct rate.
11

P.C., 58 ECAB 504 (2007).

12

The Board, however, notes that appellant continued to receive compensation after her return to work 40 hours a
week in May 2006 until November 2011.

4

ORDER
IT IS HEREBY ORDERED THAT the November 21, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: October 6, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

